DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-8, 10, 11 of U.S. Patent No. 9897764. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 9897764 discloses in claim 1 a method for manufacturing an fiber optic connector comprising: (a) injection molding a grip arrangement around an optical fiber; (b) inserting a bare section of the optical fiber into a mold; (c) molding a ferrule and a partial hub around the bare section of the optical fiber by injecting molding material into the mold, the partial hub being axially spaced from the grip arrangement; (d) molding a ferrule hub over the grip arrangement and the partial hub; and (e) assembling a remainder of the fiber optic connector using the ferrule and ferrule hub.  
As to claim 2, 9897764 discloses in claim 1 forming a fiber tip and positioning the fiber tip relative to the ferrule.  
As to claim 3, 9897764 discloses in claim 8 forming the fiber tip comprises forming a tapered fiber tip prior to inserting the optical fiber into the mold.  
As to claim 4, 9897764 discloses in claim 1 positioning the fiber tip relative to the ferrule comprises: scoring part of a coated section of the optical fiber located at an end of the partial hub; and pulling the optical fiber until the fiber tip is positioned at a desired location relative to the ferrule.  
As to claim 5, 9897764 discloses in claim 2 cleaning the bare section of the optical fiber includes immersing the bare section in an ultrasonic bath containing a solvent.  
As to claim 6, 9897764 discloses in claim 11 preparing the optical fiber also includes treating the bare section of the optical fiber with a hydrophilic polymer coating forming solution after cleaning the bare section of the optical fiber.  
As to claim 7, 9897764 discloses in claim 7 the optical fiber held at a desired clocked positioned within the mold.  
As to claim 8, 9897764 discloses in claim 6 inserting the bare section into the mold comprises threading the bare section of the optical fiber vertically through the mold.  
As to claim 9, 9897764 discloses in claim 4 inserting the bare section into the mold comprises laying the bare section of the optical fiber horizontally on a bottom portion of the mold and coupling a top portion of the mold to the bottom portion.  
As to claim 10, 9897764 discloses in claim 10 the grip arrangement is configured to indicate a desired clocked position of the optical fiber within the ferrule
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, as stated it is unclear if the cleaning step is required by the method or not. 
As to claim 6, as stated it is unclear if the preparing step is required by the method or not.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAND MELENDEZ/Examiner, Art Unit 1742